TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



 
NO. 03-
02-00507-CV


 
 


 
Todd Van Note, Appellant

 
v.


RDK Drafting & Design, L.P.; Superior Cabinets, Ltd.;

and Richard Kirkpatrick, Appellees





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
NO. GN201436, HONORABLE F. SCOTT MCCOWN, JUDGE PRESIDING 


	Appellant Todd Van Note has filed a motion to dismiss this appeal.  He represents
that appellees RDK Drafting & Design, L.P.; Superior Cabinets, Ltd.; and Richard Kirkpatrick agree
with his motion.  We grant the motion and dismiss this appeal.



  
					Mack Kidd, Justice
Before Justices Kidd, B. A. Smith and Yeakel
Dismissed on Appellant's Motion
Filed:   September 12, 2002
Do Not Publish